Citation Nr: 0026216	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  97-34 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals (Board) March 26, 1996 decision 
which determined that new and material evidence had not been 
submitted to establish basic eligibility for Department of 
Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

This case comes before the Board on motion by the moving 
party alleging clear and unmistakable error (CUE) in a March 
26, 1996 Board decision.  The moving party alleges that her 
deceased spouse had active Philippine service during World 
War II and was a "veteran" which makes her entitled to VA 
death benefits by reason of his veteran status.  


FINDINGS OF FACT

1.  The Board issued a decision on March 26, 1996 on whether 
new and material evidence had been submitted to establish 
basic eligibility for VA death benefits.  The moving party 
was notified thereof and she appealed to the United States 
Court of Veterans Appeals (the Court) in November 1997 which 
appeal was dismissed as untimely filed.

2.  The Board denied a motion for reconsideration of the 
March 26, 1998 decision in March 1998 which was timely 
appealed to the Court.  

3.  The Court issued a decision that affirmed the Board's 
denial of reconsideration in January 2000 and in so doing 
decided the issue which was the subject of the Board's March 
26, 1996 decision. 

4.  In May 1999, the moving party filed a motion for revision 
of the Board's March 26, 1997 decision based on clear and 
unmistakable error.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion is dismissed with prejudice to refiling.  38 
C.F.R. § 20.1400(b).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the moving party essentially contends that 
her deceased husband had valid military service in the 
Philippines during World War II.  An April 1992 Board 
decision denied basic eligibility for death benefits.  In 
that decision, the Board determined that the moving party's 
deceased husband was not a veteran for VA benefits purposes.  
The Board based this determination on a certification from 
the United States service department that the moving party's 
deceased husband did not have active military service with 
the Philippine Commonwealth Army in the service of the United 
States Armed Forces, or as a recognized guerrilla in the 
service of the United Sates Armed Forces.  That decision was 
thereafter affirmed by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
in a January 1994 decision.  

In a March 1996 decision, the Board determined that no new 
and material evidence had been submitted to establish basic 
eligibility for death benefits.  Evidence submitted since the 
prior final decision included several correspondences 
indicating that the cause of her deceased spouse's death was 
related to his military service during World War II, two 
affidavits in which she attested that her deceased spouse was 
a member of the United States Armed Forces, a joint affidavit 
from two neighbors indicating that the appellant's spouse 
served in the United States Armed Forces during World War II, 
testimony from a personal hearing, and a "certification" from 
a Retired Colonel Pacleb which indicated that her deceased 
spouse died from ailments incurred while a member of the 
United States Armed Forces.

The Board evaluated the evidence under the regulations 
governing the submission of new and material evidence then in 
effect, and determined that the evidence, while new, was not 
material in that it did not establish that the moving party's 
deceased husband was a "veteran" for VA purposes.  The 
Board made the following analysis:

The term "veteran" means a person who 
served in the active military, naval, or 
air service, and who was discharged or 
released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2) 
(West 1991).  The [Court] has pointed out 
that "[c]ertain service in the organized 
forces of the Government of the 
Commonwealth of the Philippines or in the 
Philippine Scouts is deemed by operation 
of law not to be qualifying active 
service.  See 38 U.S.C. § 107; Dela Pena 
v. Derwinski, 2 Vet. App. 80 (1992).  
Pursuant to 38 U.S.C. § 501(a)(1), the 
Secretary has established by regulation 
requirements for verifying recognized 
service in the United States Armed Forces 
for purposes of eligibility to VA 
benefits.  See 38 C.F.R. § 3.203 (1993)."  
Sarmiento v. Brown, 7 Vet. App. 80 
(1994).

For the purpose of establishing 
entitlement to VA benefits, VA may accept 
evidence of service submitted by the 
claimant . . . without verification from 
the appropriate service department if the 
evidence (1) is a document issued by a 
United States service department; (2) the 
document contains the necessary 
information regarding length, time and 
character of service, and (3) in the 
opinion of the VA the document is genuine 
and the information contained in it is 
accurate. . . . However, when the 
evidence submitted by the claimant does 
not meet the above-described 
requirements, the VA shall request 
verification of service from the 
appropriate service department.  38 
C.F.R. § 3.203 (1995).

Findings by the service department 
verifying a person's service "are binding 
on the VA for purposes of establishing 
service in the U.S. Armed Forces."  Duro 
v. Derwinski, 2 Vet. App. 530, 532 
(1992); see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

Based upon a review of the evidence 
submitted since the April 1992 Board 
decision, there does not appear to be any 
additional evidence which when viewed in 
the context of all the evidence, both new 
and old, would change the outcome.  Cox 
v. Brown, 5 Vet. App. 95, 98 (1993).  No 
evidence has been presented which 
warrants VA again requesting verification 
of the deceased spouse's alleged military 
service.  

The Board concluded that new and material evidence had not 
been submitted to reopen the claim for basic eligibility to 
VA death benefits, and the claim to reopen was denied.

Although the moving party attempted to appeal the March 1996 
decision to the Court, her appeal was dismissed as untimely 
filed in a November 1997 Order of the Court.  She also filed 
a Motion for Reconsideration which was denied in a March 1998 
decision.  That decision was appealed to the Court which 
affirmed the Board's denial of reconsideration in a January 
2000 decision.  In affirming this determination, the Court 
proceeded to address directly the moving party's argument, 
providing the definition of the term "veteran" for VA 
purposes, and describing under what circumstances Philippine 
military service will be considered "service" for the 
purpose of entitlement to VA compensation.  The Court also 
noted that with regard to verification of service, findings 
of service departments were binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  The Court 
then described the moving party's argument with regard to her 
husband's service, and explained that she had failed to 
establish that her husband had the required military service 
to achieve status as a veteran.  Finally, the Court 
reiterated that VA was bound by the determination of veteran 
status made by the service department.

The applicable regulation states that all final Board 
decisions are subject to revision on the basis of CUE except 
for those decisions which have been appealed to and decided 
by the Court, and decisions on issues which have subsequently 
been decided by the Court.  38 C.F.R. § 20.1400 (1999).  
While the Court initially dismissed the veteran's appeal of 
the March 26, 1996 Board decision as untimely filed, a 
subsequent review of the appeal of the denial of 
reconsideration shows that the Court directly addressed the 
issue of whether the moving party's spouse had attained the 
status of "veteran" for VA purposes.  As such, because the 
issue addressed in the March 26, 1996 Board decision was 
subsequently decided by the Court, the moving party's action 
fails to comply with the requirements set forth in 38 C.F.R. 
§ 20.1400(b)(2) and the motion is dismissed with prejudice.



ORDER

The motion for revision of the March 26, 1996 Board decision 
on the grounds of clear and unmistakable error is dismissed 
with prejudice to refiling.




		
	DEBORAH W. SINGLETON 
	Veterans Law Judge
	Board of Veterans' Appeals

